Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-3-2007

Opdycke v. Stout
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1000




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Opdycke v. Stout" (2007). 2007 Decisions. Paper 1140.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1140


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 06-1000


                              CATHERINE OPDYCKE,

                                                     Appellant

                                          v.

                       EDWARD J. STOUT, JR., Police Officer;
                HADDON STEIN, Sergeant; JAMES L. FERGUSON,
             Captain; FRANKLIN TOWNSHIP POLICE DEPARTMENT;
                 STEPHANIE CAREY, Health Officer; FRANKLIN
             TOWNSHIP DEPARTMENT OF HEALTH; KEN W. DALY,
                    Township Manager; FRANKLIN TOWNSHIP



                     Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 03-cv-04880)
                     District Judge: Honorable Mary Little Cooper


                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 20, 2007

                     Before: McKEE and AMBRO, Circuit Judges,
                              and MICHEL,* Chief Judge


                            (Opinion filed April 27, 2007)

                         ORDER AMENDING OPINION



      *
        Honorable Paul R. Michel, Chief Judge, United States Court of Appeals for the
Federal Circuit, sitting by designation.
AMBRO, Circuit Judge

       It is now ordered that the not precedential Opinion in the above case filed April
27, 2007, be amended as follows:

        On page 6, footnote 4, replace “A.F.” with “A.G.” and replace “343” with “476”
so that the citation reads “But see Crispin v. Volkswagenwerk, A.G., 476 A.2d 250 (N.J.
1984).”.


                                          By the Court,

                                          /s/ Thomas L. Ambro, Circuit Judge
Dated: May 3, 2007
CRG/cc: Mario Apuzzo, Esq.
        Lori A. Dvorak, Esq.
        Steven C. Mannion, Esq.
        Jeffrey J. Miller, Esq.




                                             2